EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
At [0001], line 1, delete “_______” after “No.” and insert ---16/993,973---.  On line 2, delete “_____” after “on” and insert ---08/14/2020---.
At [0001], line 3, delete “_______” after “No.” and insert ---16/993,970---.  On line 4, delete “_____” after “on” and insert ---08/14/2020---.
Statement of Reason for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the method, system and computer program product of independent claims 1, 8 and 15, respectively, including the following combination of limitations defining the main invention/embodiment:
1. 	A method, comprising: 
2receiving, by a computer system, a request to reserve a block 
volume, the request 3being received from a session manager service; 
4reserving, by the computer system, the block volume; 
5identifying, by the computer system, a data center identifier of the block volume; 
6returning, by the computer system, the data center identifier of the block volume 7to the session manager service; 
8attaching, by the computer system, the block volume; 
9receiving, by the computer system, an instruction from the session manager 10service to release the block volume; 
11creating, by the computer system, a backup of the block volume comprising the 12data stored in the block volume; and 
13releasing, by the computer system, the block volume.

Independent claims 8 and 15 are similar in scope to the embodiment of claim 1 and are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-20 are allowable over the prior art of record.
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:

Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  


/JOHN A LANE/Primary Examiner, Art Unit 2139